Citation Nr: 1031991	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  07-11 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a thoracic spine disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to April 
1988.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida that, in pertinent part, found that new and 
material evidence had not been submitted to reopen a service 
connection claim for thoracic syrinx and multiple thoracic disc 
herniations.  

The Veteran provided testimony at the RO before the undersigned 
Veterans Law Judge in December 2007.  A transcript of the hearing 
is in the Veteran's claims folder.

In a December 2009 decision, the Board found that, subsequent to 
a final January 2002 RO decision, new and material evidence had 
been received to reopen the claim of service connection for a 
thoracic spine disorder, and the Board remanded the claim so that 
additional development of the evidence could be conducted.  That 
development was completed, and the case has since been returned 
to the Board for appellate review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the probative evidence of record is against 
finding that the Veteran's claimed thoracic spine disorder, 
manifested by degenerative disc disease and degenerative joint 
disease of the thoracic spine, post traumatic thoracic spine 
syrinx/hydromyelgia, and T6-8 sensory radiculopathy, is either 
related to service or that thoracic spine arthritis was 
manifested to a compensable degree within one year following 
separation from active duty.

CONCLUSION OF LAW

A thoracic spine disorder was not incurred in active service, and 
arthritis of thoracic spine may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In this case, the RO provided the appellant with notice of the 
information or evidence needed to substantiate his claim in a 
letter dated in December 2004, as well as in the March 2007 
statement of the case (SOC).  Although the entire notice was not 
provided before the initial adjudication of the claim in the 
February 2005 rating decision, the claim was readjudicated in 
multiple supplemental SOCs (SSOCs), most recently in April 2010.  
Therefore, any timing defect regarding the notice has been cured 
and no prejudice to the Veteran has resulted.  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to 
afford statutory notice to claimant prior to initial rating 
decision by issuing notification letter after decision and 
readjudicating the claim and notifying claimant of such 
readjudication in the statement of the case).

Concerning the content of the notice with regard to the claim for 
service connection, the appellant has not alleged that VA failed 
to notify him about the information and evidence that is 
necessary to substantiate a claim for service connection.  The 
first notice requirement was met by VA in the December 2004 
notice letter in which the RO informed the appellant that to 
establish service connection for a disability, the evidence must 
show three things:  (1) an injury in military service or a 
disease that began in or was made worse during military service 
or an event in service causing injury or disease; (2) a current 
physical or mental disability; and, (3) a relationship between 
the current disability and an injury, disease, or event in 
service.  With regard to the first element that must be shown, 
the RO stated that VA would obtain the appellant's service 
treatment records and other military records if needed.  
Concerning the second part that must be shown, the RO informed 
the appellant as part of the March 2007 SOC that a current 
disability may be shown by medical evidence or other evidence 
showing persistent or recurrent symptoms of disability, and the 
RO stated that it would get any records that the appellant told 
VA about in this regard.  Finally, the RO told the appellant that 
the third element is usually shown by medical records or opinions 
and indicated that he could submit this medical evidence or VA 
would request it if the appellant told VA about it.

The second notice requirement, concerning the information or 
evidence that the appellant was to provide, also has been met in 
this case in the December 2004 letter, where attached to the 
correspondence included an attachment entitled "What the 
Evidence Must Show."

The third notice requirement, the information and evidence that 
VA would provide, also has been met in this case because the RO 
informed the appellant in December 2004 that VA would obtain his 
service treatment records and other military records if needed; 
that VA would assist him in getting any records, including 
medical records, employment records, or records from other 
Federal agencies, which the appellant told VA about; and, that it 
would provide him with a medical examination or obtain a medical 
opinion if VA decided that it was necessary to make a decision on 
his claim.  The RO also in December 2004 attached to the letter a 
VA Form 21-4142 (Authorization and Consent to Release 
Information) form, authorizing the RO to assist in obtaining any 
named private treatment records.

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Here, the Veteran was provided this notice as part of a September 
2006 letter.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available VA and private medical 
records are in the claims file and were reviewed by both the RO 
and the Board in connection with his claim.

The Veteran was also afforded a VA examination in March 2010, 
which included a requested medical opinion.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the 
Board finds that the December 2010 VA medical examination and 
opinion obtained in this case is adequate, as it is predicated on 
a full reading of the service treatment records as well as the 
private and VA medical records contained in the Veteran's claims 
file.  It considers all of the pertinent evidence of record, to 
include the statements of the appellant, and provides a complete 
rationale for the opinions stated, relying on and specifically 
citing to the records reviewed.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion pertinent to the issue on appeal has been 
met.  38 C.F.R. § 3.159(c)(4).

Concerning a February 2008 private medical examination report 
with accompanying opinion, the Board notes that as part of its 
December 2009 remand it found that although the private examiner 
had certain medical records available for review, he did not 
review the service treatment records or other medical records in 
the claims file.  Thus, the Board concluded that an additional 
examination and medical opinion was warranted, to be conducted by 
an examiner who would have the opportunity to review the 
pertinent medical evidence in its entirety and render an opinion 
as to the etiology of any current thoracic spine disability.  38 
C.F.R. § 3.159(c)(4); Mariano v. Principi, 17 Vet. App. 305, 312 
(2003) (noting that, because it is not permissible for VA to 
undertake additional development to obtain evidence against an 
appellant's case, VA must provide an adequate statement of 
reasons or bases for its decision to pursue such development 
where such development could be reasonably construed as obtaining 
additional evidence for that purpose); McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006).  Therefore, the Veteran was afforded the 
March 2010 VA examination.  

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with an 
SOC and SSOCs, which informed them of the laws and regulations 
relevant to the Veteran's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the Veteran in 
this case.

The claimant was provided the opportunity to present pertinent 
evidence.  In sum, there is no evidence of any VA error in 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  Indeed, the Veteran has not suggested that 
such an error, prejudicial or otherwise, exists.

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and did 
in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this service connection 
claim.

Law and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1131.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr at 309.


The Veteran is seeking service connection for a thoracic spine 
disorder.  Specifically, he asserts that he incurred a low back 
injury between 1985 and 1988.  See VA Form 21-526, dated in April 
1999.  Also, at his December 2007 hearing before the Board, the 
Veteran testified that it was his belief that in-service heavy 
lifting was the cause of his current thoracic spine problems.  
See page four of hearing transcript (transcript).  He added that 
no specific in-service injury caused his current thoracic spine 
disorders.  Id.  The Veteran did add that while he was seen by 
flight surgeons during his military service for back complaints, 
he was only provided pills, and that he was never diagnosed with 
a back disorder while in the military.  See pages five and six of 
transcript.  Of significant note, the Veteran seemed to argue 
that he had two different back disorders, one caused by his 
military service and the other by his post-service motorcycle 
accident.  He mentioned that he thought his degenerative disc 
disease was related to service, and his hydromyelgia was not.  
See page eight of transcript.  The Veteran did note that he 
worked about the same amount of time after service as he did in 
service in a position which also involved heavy lifting.  See 
page 11 of transcript.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a thoracic 
spine disorder.  Concerning this, the Board notes first that the 
Veteran's service treatment records are completely devoid of 
complaints, findings, or diagnoses pertaining to his thoracic 
spine.  

Several private medical records are on file.  These include a 
January 1997 X-ray report which notes that the etiology of the 
central cord syrinx was thought to be due to prior trauma.  A 
January 1997 MRI (magnetic resonance imaging) report shows 
findings of thoracic spine disc herniation and thoracic cord 
hydromyelgia.  A January 1997 neurology examination report 
includes a diagnosis of hydromyelgia-post traumatic with thoracic 
disc displacement.  The examiner commented that most of the 
Veteran's symptoms were musculoskeletal in nature, reflecting the 
diffuse trauma to his back and hydromyelgia which is related to 
the focal trauma.  The report also included a history of the 
Veteran's involvement in a motor vehicle accident in 1995.  The 
Veteran at that time noted that in his job he was required to 
lift heavy objects on a regular basis.  A May 1997 letter from a 
private physician shows a diagnosis of severe degenerative post 
traumatic disease of the thoracic lumbar spine with multiple 
thoracic disc protrusions, as well as thoracic hydromyelgia.  A 
November 1998 outpatient treatment record includes a diagnosis of 
post traumatic thoracic syringomyelgia.  

A July 1999 SSA disability determination and transmittal form 
shows that as of November 1998 the Veteran was deemed by the SSA 
to be disabled.  The primary diagnosis was listed as back 
disorders.  

A June 2002 private outpatient treatment record includes a 
diagnosis of back pain with post traumatic thoracic 
syringomyelgia.  

Two undated lay statements, received by VA in October 2004, 
assert that the Veteran performed heavy lifting while in the 
military and that during this time he suffered from back 
problems.  

A March 2005 private MRI report includes diagnoses of syrinx 
extending from T3 to T9 and right-sided thoracic disc herniation.

The Veteran was afforded a private medical examination in 
February 2008.  He reported initially injuring his back in the 
military while working as an aircraft mechanic.  He added that 
during this time he was required to do much heavy lifting.  A 
history of a motorcycle accident in 1995 or 1996 was also 
reported, at which time the Veteran claimed to have suffered 
anterior chest injuries.  After examining the Veteran and 
reviewing the private medical evidence on file (but not the 
Veteran's service treatment records), the examiner provided 
diagnoses which included post traumatic syrinx, thoracic 
degenerative disc disease, T7-8 disc protrusion, and post 
traumatic thoracic myofascial syndrome.  The physician opined 
that the Veteran's syrinx and disc herniation were most likely 
related back to somewhere around 1985 or 1986.  He added that 
certainly the heavy work performed by the Veteran as an aircraft 
mechanic would very likely have led to these sort of injuries.  

The Veteran was afforded a VA examination in March 2010.  The 
report demonstrates that the examiner thoroughly reviewed the 
Veteran's claims folder because she included a detailed 
recitation of the Veteran's medical history, including specific 
medical findings.  The examination report included the 
instructions set out as part of the Board's December 2009 remand, 
concerning which medical opinions were to be supplied.  After 
examining the Veteran, the examiner rendered diagnoses of 
degenerative joint disease and degenerative disc disease of the 
thoracic spine, post traumatic thoracic spine 
syrinx/hydromyelgia, and T6-8 sensory radiculopathy.  

The examiner commented that the Veteran had no complaints of a 
chronic back problem in 1987, despite an undocumented claim of 
heavy work in 1986, upon which the 2008 private examination 
findings were based.  Multiple reports were noted to show 
significant injury and complaints following the motorcycle 
accident (occurring, by history, in 1995 or 1996).  There was no 
noted continuity or chronicity of complaints prior to the 1995-
1997 time frame.  The examiner added that the medical expertise 
and evidence did not exist to determine the length of chronic 
degenerative changes observed on imaging studies, only that they 
were not acute or subacute.

The examiner further commented that acutely, the symptoms of the 
syrinx were clearly linked to the post service "MCA" [sic].  
The examiner noted that the disc herniation may well have had its 
onset in 1995 and would appear chronic in 1997.  She also noted 
that despite medical opinions of record that the hard work of 
aircraft maintenance in service may have led to degenerative 
disease of the spine, this long held medical belief had been 
found to be a medical myth.  The AMA (American Medical 
Association) Guides Newsletter July/August 2009 found 
degenerative disc disease as a result of work-related 
"cumulative Trauma" to be a myth with this accounting for three 
percent or less of conditions.  Rather, the study results showed 
that age, familial aggregation (genetics), and intrinsic disc 
loading (body weight compared with size of the disc) were the 
predominant predictors of degenerative disc disease.  In 
conclusion, the examiner opined that, extrapolating all these 
facts, the Veteran's spine conditions were not caused by or 
related to military service.

The Board has a duty to assess the credibility and probative 
value of evidence, and provided that it offers an adequate 
statement of reasons and bases, the Board may favor one medical 
opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may 
adopt a particular independent medical expert's opinion for its 
reasons and bases where the expert has fairly considered the 
material evidence of record).  The Board, of course, is not free 
to reject medical evidence on the basis of its own 
unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. App. 
332 (1995).

In this case, the Board notes that the March 2010 VA examiner 
offered her opinion based on a review of all of the evidence of 
record and following her examination of the Veteran.  This 
contrasts with the private medical examination findings dated in 
February 2008, at which time the examiner opined that the 
Veteran's back problems "most likely relate" to "somewhere 
around" 1985 or 1986.  The Board notes that the Veteran was on 
active duty in both 1985 and 1986.  While the private physician 
in February 2008 did comment that he had reviewed medical notes 
from two other physicians, he is not shown, unlike the VA 
examiner in March 2010, to have reviewed the entire claims 
folder.  He also failed to cite to any particular medical records 
as a way of supporting his opinion, unlike the VA examiner in 
March 2010.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (noting that it is what an examiner learns from the claims 
file for use in forming the expert opinion that matters and that, 
when the Board uses facts obtained from one opinion over another, 
it is incumbent upon the Board to point out those facts and 
explain why they were necessary or important in forming the 
appropriate medical judgment).

The value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. App. 
185, 187 (1999).  Thus, a medical opinion is inadequate when it 
is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 
177, 180 (1995).  See also Kightly v. Brown, 6 Vet. App. 200 
(1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record and 
conclusions of medical professionals which are not accompanied by 
a factual predicate in the record are not probative medical 
opinions).  In this case, and based on the foregoing, the Board 
attaches the greatest probative weight to the opinion of the 
March 2010 VA examiner who had the benefit of reviewing all 
pertinent medical records and who provided a rationale supported 
by the record and a reference to relevant medical studies noted 
by the AMA.  

The Board finds, for the reasons enunciated above, that the VA 
examiner's opinion in March 2010 is more credible than the 
private examiner's February 2008 opinion.  With regard to what is 
meant by "credibility,"  the Board notes that "It has been 
termed as 'the quality or power of inspiring belief. . . .' 
Credibility . . . apprehends the over-all evaluation of testimony 
in the light of its rationality or internal consistency and the 
manner in which it hangs together with other evidence."  Indiana 
Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) 
(citations omitted).  In this case, the VA examiner's opinion 
"hangs together" in a more consistent manner with the 
particular record in this case than does the February 2008 
private opinion, and it is also more persuasivie because the VA 
examiner not only demonstrated a thorough review of the medical 
history of the case in the examination report but also provided 
an explanation for her opinion.  Although the VA examiner did 
not, as requested in the December 2009 remand, use the wording, 
"at least as likely as not," in offering her opinion, she 
nevertheless complied with the Board's remand instructions to 
provide an opinion, and hers was in language more definite than 
an expression of likelihood because she concluded that the 
Veteran's spine conditions were not caused by or related to 
military service.  Stegall v. West, 11 Vet. App. 268 (1998).  
Thus, the Board finds the VA examiner's opinion more credible 
than that of the private opinion.

Therefore, the most probative and persuasive medical evidence of 
record is against finding that the Veteran's claimed thoracic 
spine disorder, manifested by degenerative disc disease and 
degenerative joint disease of the thoracic spine, post traumatic 
thoracic spine syrinx/hydromyelgia, and T6-8 sensory 
radiculopathy, is either related to service or that thoracic 
spine arthritis-first diagnosed in 1997--was manifested to a 
compensable degree within one year following separation from 
active duty.

Regarding the two undated lay statements, received by VA in 
October 2004, which assert that the Veteran performed heavy 
lifting while in the military, and that during this time he 
suffered from back problems, the Board notes that lay evidence is 
one type of evidence that must be considered, if submitted, when 
a Veteran seeks disability benefits, and competent lay evidence 
can be sufficient in and of itself for proving the existence of a 
chronic disease.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006); 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  Buchanan, 451 F.3d at 1336.

Lay witnesses are competent to provide testimony or statements 
relating to symptoms or facts of events that the lay witness 
observed and is within the realm of his or her personal 
knowledge, but not competent to establish that which would 
require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see 
also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 
659-60 (7th Cir.1991) (lay assertion cannot be "flights of 
fancy, speculations, hunches, intuitions, or rumors about matters 
remote from [the witness's] experience;" witness not competent 
to describe motive because testimony too much like 
psychoanalysis, for which witness not qualified).  "Lay evidence 
also can be competent and sufficient to establish a diagnosis of 
a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  In addition, lay evidence may be 
competent to establish medical etiology or nexus.  Davidson; but 
see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must 
consider lay evidence but may give it whatever weight it 
concludes the evidence is entitled to" and mere conclusory 
generalized lay statement that service event or illness caused 
the claimant's current condition is insufficient to require the 
Secretary to provide an examination).

The lack of contemporaneous medical records may be a factor that 
the Board can consider and weigh against lay evidence, however, 
the lack of such records does not, in and of itself, render lay 
evidence not credible.  Buchanan, 451 F.3d 1331, 1336 (Fed. Cir. 
2006); see Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) 
(noting that "evidence of a prolonged period without medical 
complaint" may be considered in determining whether a claimant's 
condition is related to service).  

Here, the lay statements above are insufficient to support a 
finding, which was relied upon by the private examiner in 
February 2008, that the Veteran incurred a thoracic spine injury 
while in the military.  With regard to lay statements, the Board 
has to make two separate determinations.  One, is the lay person 
competent to make the statements, and if competent, are the 
statements credible.  See Barr, at 308 (2007) ("Once evidence is 
determined to be competent, the board must determine whether such 
evidence is credible.").  Competency is a legal concept 
determining whether testimony may be heard and considered by the 
trier of fact, while credibility is a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted or deemed competent.  Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  

While both lay statements asserted that the Veteran had back 
problems in service, neither statement spoke to any specific 
treatment of the Veteran for back problems.  And, as noted above, 
no back complaints or findings were shown by the contemporaneous 
service treatment records.  Further, neither of the Veteran's 
former fellow Air Force servicemen purported to assert that they 
had in fact witnessed the Veteran incurring a back injury.  

The Board finds that the lay persons who provided the October 
2004 statements are qualified to describe what type work the 
Veteran did while in the military, at times performing heavy 
physical labor, though neither asserted that they observed 
symptoms exhibited by the appellant.  Charles v. Principi, 16 
Vet. App. 370, 374 (2002).  However, in this case, the lay 
statements are competent only to that extent because where the 
determinative issue involves a question of medicine or science, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Neither of the two former Air 
Force members who supplied lay statements have been shown to 
possess the requisite skills necessary to be capable of making 
medical conclusions.  Consequently, the lay statements are not 
competent to provide evidence of medical causation or provide 
evidence establishing that the specific back disability that is 
currently diagnosed was the same back problem they remember the 
Veteran having years ago in service.  
In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim for service connection for a thoracic spine 
disorder.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).


ORDER

Service connection for a thoracic spine disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


